Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US PGPUB 20190137724).
[Claim 1]
A method for processing a camera lens (Paragraphs 105-113), wherein the camera lens comprises a lens barrel (figure 3b, lens barrel 110), the method comprising:
obtaining a first lens group (120-1,120-2, fig. 3b) and a second lens group (120-4 and 120-5), wherein the first lens group is configured to form a light incidence surface of the camera lens (Paragraph 108, front opening 301) and comprises a plurality of interconnected lenses 120-1 and 120-2); and the second lens group is configured to form a light emitting surface of the camera lens (Paragraph 108);

mounting the first lens group into the lens barrel and making the first lens group partially protrude from an end surface of the lens barrel to obtain the camera lens (figure 3b shows the first lens 120-1 at least partially protrude from the lens barrel).
[Claim 2]
The method according to claim 1, wherein the first lens group comprises a first lens for forming the light incidence surface of the camera lens and at least one second lens (120-1 is the first light incident surface and 120-2 is the second lens, Paragraph 108).
[Claim 3]
The method according to claim 2, further comprising:
obtaining the first lens group by connecting the first lens with the at least one second lens (120-1 and 120-2 are interconnected as shown in figure 3b).
[Claim 4]
The method according to claim 1, wherein the second lens group comprises at least one lens (at least 120-5).
[Claim 6]
The method according to claim 1, further comprising packaging at least one lens in the first lens group with the lens barrel (figure 3b shows a lens barrel 110 having at least one lens 120-1 in the first lens group).
[Claims 9, 10, 12, 13]

[Claim 11]
The camera according to claim 10, wherein the first lens is held by a second lens (120-1 and 120-2 are interconnected or held as shown in figure 3b).
[Claim 14]
The camera lens according to claim 9, wherein the angled edge of the lens barrel at the first end of the lens barrel away from the light incidence surface reduces a volume of a second lens barrel close to the light incidence surface (figures 3b and 3c, Paragraphs 108-110).
[Claim 15]
The camera lens according to claim 9, wherein a diameter of the first end of the lens barrel is less than a diameter of a second end of the lens barrel close to the light incidence surface (figures 3b and 3c, Paragraphs 108-110).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US PGPUB 20190137724) in view of Gutierrez (US PGPUB 20150293330).
[Claim 7]
Kim fails to teach performing light extinction treatment for at least one lens in the first lens group or the second lens group. However Gutierrez teaches at Paragraphs 54 and 61, The lens assembly 150 is comprised of four lenses L31, L32, L33 and L34, an IRCF window 159, and four baffles 152, 153, 155, and 157 inserted in a lens barrel 151.  The baffles are interspersed between the lenses as shown.  Lenses L31, L32, L33 and L34 are made of conventional lens 
conventional lens barrel material such as plastic, metal, or the like. The baffles and interfaces 
between lenses are preferably designed to avoid allowing stray light to reach the imager). Therefore taking the combined teachings of KIM and Gutierrez, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have light extinction treatment for at least one lens in the first lens group or the second lens group in order to concentrate the incoming light and reduce the loss of light thereby increasing the total amount of light incident.
[Claims 8 and 16]
Gutierrez teaches wherein performing light extinction treatment for the at least one lens comprises forming a light shielding layer by coating non-transparent material on the at least one lens (Paragraphs 54 and 61, plastic and metals are non-transparent or opaque) in order to reduce the loss of light efficiently.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KIM (US PGPUB 20190137724).
[Claim 5]
KIM teaches wherein the second lens group comprises at least one third lens and a fourth lens for forming the light emitting surface of the camera lens, and the at least one third lens is located between the fourth lens and the first lens group (120-3 is located between 120-1 and 120-4) but fails to teach mounting the second lens group into the lens barrel comprises: mounting the fourth lens into the lens barrel; and sequentially mounting the at least one third lens into the lens barrel. However Official Notice is taken that it is very well known to have mounted and then mounting .
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US PGPUB 20190137724) in view of Visosky (US PGPUB 20150373303).
[Claim 17]
KIM teaches an electronic device, comprising; and
a camera assembly that comprises a camera lens (Paragraph 104) comprising: a lens barrel (figure 3b, 3c, lens barrel 110);
a first lens group (120-1 and 120-2, figure 3b) configured to form a light incidence surface of the camera lens and comprising a plurality of interconnected lenses (Paragraph 108, opening 301), wherein at least part of the first lens group is protruded from an end surface of the lens barrel (figure 5 shows the first lens L31 at least partially protrude from the lens barrel); and
a second lens group (120-4 and 120-5 configured to form a light emitting surface of the camera lens (Paragraph 108), wherein an angled edge of the lens barrel is disposed at a first end of the lens barrel away from the light incidence surface to directly support the second lens group (group (in figures 3b and 3c, seating portion P3 of the lens barrel directly supports the second lens group 120-4 and 120-5). KIM fails to teach a screen assembly. However Visosky teaches an embedded camera lens 404 may be placed or built into the display 120 at some point within the actual display area 124.  The embedded camera lens 404 may include a portion of display pixels (which may include or encompass the hardware, e.g., light emitting diodes (LEDs), used to illuminate the pixels) or surface that is open and a camera lens inserted therein, or may be behind the plane of the display pixels, which are synchronously blanked to allow both capturing images and 
[Claim 18]
KIM teaches wherein the first lens group comprises a first lens configured to form the light incidence surface of the camera lens and at least one second lens (Paragraph 108);
wherein the second lens group comprises at least one third lens and a fourth lens configured to form the light emitting surface of the camera lens, and the at least one third lens is located between the fourth lens and the first lens group (120-4 and 120-5, Paragraph 108, 120-3 is located between 120-4 and 120-1); and
wherein at least one lens in the first lens group is packaged with the lens barrel (120-2 is shown in packaged in the lens barrel 110).
[Claim 19]
Visosky teaches wherein the screen assembly comprises an opening to accommodate a part of the first lens group protruded from an end surface of the lens barrel (Paragraph 87) in order to save space.
[Claim 20]
behind the plane of the display pixels.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696